On Remand from the Supreme Court
CRAWLEY, Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion of March 14, 1997, 693 So.2d 1372 (Ala.1997), that portion of the judgment of the trial court directing a verdict as to the express warranty claim is hereby reversed, and the cause remanded to the trial court for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
ROBERTSON, P.J., and YATES and MONROE, JJ., concur.
THOMPSON, J., not sitting.